  8:20-cv-00490-RGK-PRSE Doc # 7 Filed: 12/17/20 Page 1 of 1 - Page ID # 24




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,                                        8:20CV450

                    Plaintiff,
                                                       MEMORANDUM
       vs.                                                ORDER

VIRUSE-CORONER LABLING, et al.,

                    Defendants.


       On November 16, 2020, the court ordered Plaintiff to sign his Complaint
(filing 1) and Application to Proceed In Forma Pauperis (filing 2) within 30 days or
face dismissal of this action. To date, Plaintiff has not corrected these technical
defects or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 17th day of December, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
